Citation Nr: 0808502	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  06-06 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder. 

2.  Entitlement to service connection for a right leg 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran served on active duty from February 14, 2003 to 
February 16, 2004.  He also has service in the Army National 
Guard.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that denied the above claims.

The issue of service connection for a right leg disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.
  

FINDING OF FACT

The veteran was diagnosed as having degenerative changes of 
the lumbar spine and spondylosis within one year of his 
separation from active military service.  He was also 
diagnosed as having disc herniations at L3-4, L4-5, and L5-
S1, just 11 days following his separation from service, which 
cannot be reasonably disassociated from his in-service 
symptoms.  


CONCLUSION OF LAW

The criteria for service connection for a low back disorder, 
diagnosed as degenerative changes, spondylosis, and disc 
herniations at L3-4, L4-5, and L5-S1, have been met.  38 
U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

There is no prejudice to the veteran in deciding the claim at 
this time.  VA has satisfied its duty to notify and assist to 
the extent necessary to allow for a grant of the claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, such as arthritis, may be presumed if 
manifested to a compensable degree within the first post 
service year.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a), 3.307, 3.309.  If a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v.  
Brown, 4 Vet. App. 309, 314 (1993).

The veteran's pre-deployment individual medical history dated 
in March 2003 showed no current medical conditions.  The 
record reveals that the veteran was treated during active 
military service at the U.S. Naval Hospital in Guantanamo 
Bay, Cuba, and placed on light duty in December 2003.  In 
January 2004, it is noted that he had been treated for low 
back pain since October 2003 and put on profile.  (The date 
of the assessment in the file is incorrectly noted to be in 
January 2003; this can be determined to be the incorrect year 
since it provides a history of treatment in October 2003 and 
it is noted that it was also signed by the veteran and dated 
in January 2004).  

Additionally, just 11 days after the veteran's release from 
active duty, private magnetic resonance imaging (MRI) dated 
February 27, 2004 reveals that he had disc herniation at L3-
4, L4-5 and L5-S1.  At that time, he gave a five-month 
history of back pain.

When the veteran underwent a VA general medical examination 
in October 2004, he reported a history of developing low back 
pain while running in the field in 2003.  On examination, the 
examiner noted that the veteran had low back pain with 
degenerative joint disease of the lumbar spine.  X-rays 
confirmed degenerative changes of the vertebral spine and 
spondylosis.  

The veteran underwent a VA spine examination in December 
2004.  The examiner diagnosed chronic lumbosacral strain 
without neurologic deficits.  

The record contains competent medical evidence of 
degenerative changes of the spine, which was diagnosed within 
a year following the veteran's period of active military 
service.  See 38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2007).  The veteran was also 
diagnosed as having disc herniations at L3-4, L4-5, and L5-
S1, just 11 days following his separation from service, which 
cannot be reasonably disassociated from his in-service 
symptoms.  Accordingly, service connection is warranted.  


ORDER

Service connection for a low back disorder, diagnosed 
degenerative changes, spondylosis, and disc herniations at 
L3-4, L4-5, and L5-S1, is granted. 


REMAND

As noted above, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

The veteran's pre-deployment individual medical history dated 
in March 2003 showed no current medical conditions.  Service 
records submitted by the veteran for treatment in Guantanamo 
Bay reveal that he was treated during active military service 
at the U.S. Naval Hospital in Guantanamo Bay, Cuba, and 
placed on light duty in December 2003.  In January 2004, it 
is noted that he had been treated for right leg pain since 
October 2003 and put on profile.  (As noted above, the date 
of the assessment in the file is incorrectly noted to be in 
January 2003; this can be determined to be the incorrect year 
since it provides a history of treatment in October 2003 and 
it is noted that it was also signed by the veteran and dated 
in January 2004).  

When the veteran underwent a VA general medical examination 
in October 2004, he reported a history of developing right 
leg pain while running in the field in 2003.  On examination, 
the examiner noted that the veteran had lumbar radiculitis to 
the right leg versus sciatic neuritis.  On neurological 
evaluation, the examiner noted sciatic neuritis in the right 
leg posterior aspect.  The examiner found lumbar radiculitis.  
However, when the veteran underwent a VA spine examination in 
December 2004, the examiner did not evaluate the veteran for 
intervertebral disc disease and found that the veteran had 
lumbosacral strain without neurological defects.  There 
appears to be a question as to the current findings regarding 
the veteran's right leg complaints, and as pointed out in the 
veteran's representative's brief, in February 2008, neither 
examiner offered an opinion regarding the etiology of the 
veteran's right leg complaints.  In light of this and the 
Board's finding above awarding service connection for a low 
back disability, another VA examination with an opinion 
should be scheduled.  

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
orthopedic/neurological examination(s) to 
evaluate and determine the etiology of 
his right leg complaints.  The claims 
file and a copy of this remand must be 
made available to the examiner for review 
and the examiner must indicate in the 
examination report that this has been 
accomplished.  All indicated tests and 
studies should be accomplished.  

The examiner(s) must offer an opinion as 
to whether or not the veteran suffers 
from a right leg disorder.  If so, the 
examiner should provide an opinion as to 
its date of onset and etiology.  
Specifically, the examiner should state 
whether it is at least as likely as not 
(i.e., a 50 percent probability or 
greater) that any current right leg 
disorder had its onset during active 
service or is related to any in-service 
finding or event, or is due to the 
veteran's service-connected low back 
disorder (degenerative changes, 
spondylosis, and disc herniations at L3-
4, L4-5, and L5-S1).

The examiner(s) should provide supporting 
rationale which supports the opinion(s).  

2.  Readjudicate the veteran's claim, 
with application of all appropriate laws, 
regulations, and case law, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded an appropriate period 
of time within which to respond thereto. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


